Citation Nr: 0111805	
Decision Date: 04/24/01    Archive Date: 05/01/01	

DOCKET NO.  99-08 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for residuals of a right 
knee injury.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran had active military service from July 1974 to 
August 1978.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Roanoke, Virginia, 
Regional Office (RO), which denied the veteran entitlement to 
service connection for residuals of a right knee injury.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (November 9, 2000) (to be 
codified at 38 U.S.C.A. §§ 5100, 5103(A), and 5126, and to be 
codified as amended at 5102, 5103, 5106 and 5107) redefined 
VA's duty to assist the veteran in the development of a 
claim.  In this case there is additional VA duty to assist 
the veteran in the development of his claim.

The veteran contends that his current right knee disorder, 
postoperative arthroscopic medial meniscectomy and arthritis, 
stems from an injury during his period of active duty.  
Specifically the veteran maintains that he injured his knee 
in 1975 while playing basketball aboard the U.S.S. Nimitz.  
He states that he was treated in service and subsequent 
thereto for related right knee complaints and eventually 
underwent right knee surgery in 1992.

A preliminary review of the record shows that in January 1975 
the veteran sustained trauma to his left ankle while playing 
basketball in service and was provided conservative treatment 
and crutches.  The records of this incident do not contain 
complaints, clinical findings or treatment referable to his 
right knee.  However, in March 1976 the veteran presented to 
a service department treatment facility with complaints of 
knee pain as a result of jogging with leg weights.  Following 
a physical examination he was diagnostically assessed as 
having sustained pulled muscles in his right and left legs.  
He was prescribed Tylenol.

Post service clinical records, including records of periodic 
medical examinations and/or evaluations provided to the 
veteran as a member of the United States Navy Reserves 
between 1979 and 1986, contain no complaints and/or clinical 
findings of any right knee disorder until late 1992.  Private 
treatment records dated in December 1992 record that the 
veteran underwent a right knee arthroscopic medial 
meniscectomy in December of that year.  This surgery followed 
preoperative diagnoses of right knee medial meniscus tear, 
degenerative arthritis and probably old osteochondritis 
dissecans, right medial femoral condyle.

The RO has not sought to obtain from the veteran records of 
evaluation and treatment for his right knee prior to December 
1992 nor has he been provided with a VA examination to 
determine the nature and etiology of his postoperative right 
knee injury residuals.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have evaluated or 
treated him for symptoms related to his 
right knee disorder since service so that 
records not already contained in the 
claims folder, may be obtained.  After 
securing any necessary releases, the RO 
should request any previously unobtained 
medical records.

2.  Following completion of the above the 
veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of any current right 
knee disorder.  In connection with this 
examination, the claims folder must be 
made available to the examiner for 
review.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
conducted.  In light of the evidence of 
record, the substance of which is 
substantially set forth above, the 
examiner is requested to provide an 
opinion, after reviewing the record, as 
to whether it is at least as likely as 
not that any current right knee disorder, 
to include any identified arthritic 
changes, resulted from disease or injury 
incurred during the veteran's period of 
active service.  All opinions expressed 
should be supported by reference to 
pertinent evidence.

3.  The RO should then readjudicate the 
issue of service connection for residuals 
of a right knee injury in light of all 
pertinent evidence and all applicable 
laws, regulations and case law.

4.  The RO must review the claims file 
and insure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should insure that the 
new notification requirements and 
development procedures contained in 
Section 3 of the Act (to be codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 
5103(A) and 5107) are fully complied with 
and satisfied.

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with an appropriate 
supplemental statement of the case and be given the 
opportunity to respond thereto.  Thereafter, subject to 
current appellate procedures, the case should be returned to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. DAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




